DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0008, the recitation “the actuation member is rotation in a second direction” in line 22 is awkwardly worded
Appropriate correction is required.
Claim Objections
Claims 11 and 20 are  objected to because of the following informalities:  
Claim 11 recites “the actuation member is rotation” in line 5 is awkwardly worded
Claim 20 recites “the actuation member is rotation” in line 20 is awkwardly worded
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuation member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Karlsson (US5947660).
Regarding claim 1, Karlsson teaches a rotary cutting tool, comprising: a tool shank (12’) having a pocket (24’) and at least one pair of V-shaped contact surfaces (See Fig. 12 and modified Fig. 8); a cutting head (10’) replaceable mounted in the pocket (24’) of the tool shank (12’) (See Fig. 12 and 8), the cutting head (10’) further comprising at least one pair of V-shaped contact surfaces (See modified Fig. 8); a coupling pin (11’) at least partially received within a bore of the tool shank (12’) (See modified Fig. 13); and an actuation member (50’) for engaging the coupling pin (11’) and causing the cutting head (10’) to move relative to the tool shank (12’) (See Fig. 13 and paragraph 22), wherein the at least one pair of V-shaped contact surfaces of the tool shank engage the at least one pair of V-shaped contact surfaces of the cutting head to distribute cutting forces in two different directions during machining operations (See modified Fig. 13 depicting the v-shaped contacted surfaces of the tool shank and the v-shaped contact surfaces of the cutting head).

    PNG
    media_image1.png
    690
    819
    media_image1.png
    Greyscale

Modified Fig. 8 of Karlsson (US5947660)

    PNG
    media_image2.png
    828
    912
    media_image2.png
    Greyscale

Modified Fig. 13 (US5947660)
Regarding claim 2, Karlsson teaches the rotary cutting tool according to Claim 1, wherein the at least one pair of V-shaped contact surfaces of the tool shank are formed at a third angle (α), A3, with respect to each other (See modified Fig. 10), and wherein the at least one pair of V-shaped contact surfaces of the cutting head are formed at a fourth angle (ε), A4, with respect to each other (See Fig. 9).

    PNG
    media_image3.png
    740
    1111
    media_image3.png
    Greyscale

Modified Fig. 10 of Karlsson (US5947660)
Regarding claim 3, Karlsson teaches the rotary cutting tool according to Claim 2, wherein the third angle (α), A3, is in a range between about 50 degrees and about 130 degrees (See Fig. 9 and paragraph describing the third angle α in a range between 40 to 80 degrees), and wherein the fourth angle (ε), A4, is in a range between about 50 degrees and about 130 degrees (See Fig. 10 and paragraph 5 describing the fourth angle ε in a range between 40 to 80 degrees).
Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity. See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
Regarding claim 4, Karlsson teaches the rotary cutting tool according to Claim 1, wherein one of the at least one pair of V-shaped contact surfaces of the tool shank (12’) is formed at an upward angle, A6, with respect to a horizontal plane, PH , and wherein the other one of the at least one pair of V-shaped contact surfaces of the tool shank (12’) is formed at an upward angle, A7, with respect to the horizontal plane, PH, the angle, A7, being different than the angle, A6 (See modified Fig. 10 depicting the v-shaped contact surfaces of the tool shank, their respective angles with a horizontal plane PH, and angle A6 as different than angle A7).
Regarding claim 5, Karlsson teaches the rotary cutting tool according to Claim 4, wherein the angle, A6, is in a range between about 45 degrees and about 85 degrees, and wherein the angle, A7 is in a range between about 95 degrees to about 135 degrees. See paragraph 10 describing angle α and modified Fig. 10 depicting angles A6, A7, and angle α. Further, since all three angles lie on the same horizontal plane, PH, and angle α is in the range of 40-80 degrees, angle A6 would be in the range of 50-70 degrees and A7 would be in the range of 90-130 degrees, the sum of A6 and α.
Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity. See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US5947660) in view of Guy (US7478983).
Regarding claim 6, Karlsson teaches the rotary cutting tool according to Claim 1, wherein the coupling pin comprises a threaded portion (36) at one end and a cylindrical portion (See Fig. 12 and modified Fig.13  and paragraphs 7 and 22 describing the coupling pin 11’ is threaded into the cutting head 10’). However, Karlsson fails to teach the cylindrical portion including a reduced-diameter portion, the reduced-diameter portion defined by a first angled side wall, a second angled side wall, and a bottom surface therebetween. 
Guy teaches a coupling pin (26) comprises a cylindrical portion, the cylindrical portion including a reduced-diameter portion (See modified Fig. 10), the reduced-diameter portion defined by a first angled side wall, a second angled side wall, and a bottom surface therebetween (See modified Fig. 10 depicting the cylindrical portion, the first and second angled side wall, and the bottom surface).


    PNG
    media_image4.png
    591
    623
    media_image4.png
    Greyscale

Modified Fig. 10 of Guy (US7478983)
To provide the device of Karlsson with a coupling pin with a reduced diameter portion defined by a first angled side wall, a second angled side wall, and a bottom surface therebetween in order to provide additional surfaces for the actuation member to efficiently engage and disengage the coupling pin, as suggested by Guy, would have been obvious to one skilled in the art for the following reason:
Under KSR rationale- use known technique to improve similar devices in the same way:

Guy teaches a prior art cutting tool comparable device (cutting tool assembly) having 
a coupling pin with a cylindrical portion that includes a reduced diameter portion defined by a first angled side wall, a second angled side wall, and a bottom surface therebetween in order to provide additional surfaces for an actuation member to efficiently engage and disengage the coupling pin. 
	Thus the manner of enhancing a particular device (cutting tool) was made part of the ordinary capabilities of one skilled in the art based upon the teachings of such improvements in Guy. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art cutting tool of Karlsson and the results would have been predictable to one of ordinary skill in the art, namely, additional surfaces for an actuation member to efficiently engage and disengage the coupling pin. 
Regarding claim 7, Karlsson as modified teaches the rotary cutting tool according to Claim 6. However, Karlsson fails to teach wherein the actuation member has a threaded portion at one end and a non-threaded portion at an opposite end.
Guy teaches wherein the actuation member (18) has a threaded portion (100) at one end and a non-threaded portion (102) at an opposite end (See Fig. 8).
To provide the device of Karlsson with an actuation member with a threaded portion at one end and a non-threaded portion at an opposite end in order to be threaded into the shank of the tool with the threaded portion and engage and disengage the coupling pin with the non-
Under KSR rationale- simple substitution of one known element for another to obtain predictable results:
Karlsson discloses a prior art cutting tool having the recited structure, but which differs from the claimed device in that the actuation member does not have a non-threaded portion at the opposite end of the threaded portion.
Guy discloses a prior art cutting tool assembly having an actuation member with a threaded portion at one end and a non-threaded portion at an opposite end in order to be threaded into a shank with the threaded portion and engage and disengage the coupling pin with the non-threaded portion. 
The substitution of one known element (an actuation member with a threaded portion at one end and a non-threaded portion at an opposite end) for another (an actuation member without a non-threaded portion at an opposite end of a threaded portion) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the actuation member shown in Guy would have yielded predictable results, namely, an actuation member that can be threaded into the shank of the tool to secure the actuation member and engage and disengage the coupling pin to secure the cutting head.  
Regarding claim 8, Karlsson as modified teaches the rotary cutting tool according to Claim 7, Guy teaches wherein the non-threaded portion of the actuation member (18) engages one of the first and second angled side walls when the actuation member (18) is rotated in a first direction (See paragraph 41).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US5947660) in view of Guy (US7478983).
Regarding claim 9, Karlsson as modified teaches the rotary cutting tool according to Claim 1, wherein the coupling pin comprises a threaded portion (36) at one end and a cylindrical portion (See Fig. 8 and 12 and paragraphs 7 and 22 describing the coupling pin 11’ is threaded into the cutting head 10’). However, Karlsson fails to teach a reduced-diameter portion at an opposite end, a cylindrical portion disposed between the threaded portion and the reduced-diameter portion, and a notch formed in the cylindrical portion, the notch defined by a first side wall, a second side wall, and a bottom surface therebetween.
Guy teaches a coupling pin (26) comprises a reduced-diameter portion at an opposite end, a cylindrical portion disposed between the threaded portion and the reduced-diameter portion, and a notch formed in the cylindrical portion, the notch defined by a first side wall, a second side wall, and a bottom surface therebetween (See modified Fig. 13 depicting the reduced diameter portion, the cylindrical portion, and a notch formed in the cylindrical portion).

    PNG
    media_image5.png
    775
    965
    media_image5.png
    Greyscale

Modified Fig. 13 of Guy (US7478983)
To provide the device of Karlsson with a reduced diameter portion at an opposite end of the threaded portion, a cylindrical portion disposed between the threaded portion and the reduced diameter portion, and a notch formed in the cylindrical portion, the notch defined by a first side wall, a second side wall, and a bottom surface therebetween, as suggested by Guy, would have been obvious to one skilled in the art for the following reason:
Under KSR rationale- use of known technique to improve similar devices in the same way:

Guy teaches a prior art cutting tool comparable device (cutting tool assembly) having 
a coupling pin with a reduced diameter portion at an opposite end of the threaded portion, a cylindrical portion disposed between the threaded portion and the reduced diameter portion, and a notch formed in the cylindrical portion, the notch defined by a first side wall, a second side wall, and a bottom surface therebetween in order to provide additional surfaces for an actuation member to efficiently engage and disengage the coupling pin to secure the cutting head and a reduced diameter portion. 
	Thus the manner of enhancing a particular device (cutting tool) was made part of the ordinary capabilities of one skilled in the art based upon the teachings of such improvements in Guy. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art cutting tool of Karlsson and the results would have been predictable to one of ordinary skill in the art, namely, additional surfaces for an actuation member to efficiently engage and disengage the coupling pin
Regarding claim 10, Karlsson as modified teaches the rotary cutting tool according to Claim 9, wherein the actuation member (50’) has a threaded portion at one end (See Fig. 12 depicting the actuation member 50’ with a threaded portion). However, Karlsson fails to teach a frustoconical front portion at an opposite end, the frustoconical front portion having a first angled surface and a second angled surface.
an actuation member (18) with a threaded portion (100) at one end and a frustoconical front portion (102) at an opposite end (See Fig. 8), the frustoconical front portion having a first angled surface (112) and a second angled surface (110) (See Fig. 8).
To provide the device of Karlsson with an actuation member with a threaded portion at one end and a frustoconical front portion at an opposite end, the frustoconical front portion having a first angled surface and a second angled surface in order to be threaded into the shank of the tool with the threaded portion and efficiently engage and disengage the coupling pin with the frustoconical front portion, as suggested by Guy, would have been obvious to one skilled in the art for the following reason:
Under KSR rationale- simple substitution of one known element for another to obtain predictable results:
Karlsson discloses a prior art cutting tool having the recited structure, but which differs from the claimed device in that the actuation member does not have a frustoconical front portion at the opposite end of the threaded portion.
Guy discloses a prior art cutting tool assembly having an actuation member with a threaded portion at one end and a frustoconical front portion at an opposite end in order to be threaded into a shank with the threaded portion and efficiently engage and disengage the coupling pin with the frustoconical front portion. 
The substitution of one known element (an actuation member with a threaded portion at one end and a non-threaded portion at an opposite end) for another (an actuation member without a frustoconical front portion at an opposite end of a threaded portion) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the actuation member shown in Guy would have yielded predictable results, namely, an actuation 
Regarding claim 11, Karlsson as modified teaches the rotary cutting tool according to Claim 10, Guy teaches wherein the first angled surface (112) of the actuation member (18) engages the first side wall of the notch when the actuation member (18) is rotated in a first direction, and wherein the second angled surface (110) of the actuation member (18) engages the second side wall of the notch when the actuation member is rotation in a second direction, the second direction being opposite the first direction (See Fig. 8 and modified Fig. 13 depicting the  first and second angled surfaces of the actuation member ), the second direction being opposite to the first direction (See paragraph 41 describing the actuation member is turned in two directions to engage and disengage the coupling pin).
Further, It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed, in regards to the engagement of the first and second angled surface to the first and second side wall, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987).

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US5947660) in view of Borschert (US20030219321) and Ender (DE3912503).
Regarding claim 12, Karlsson teaches the rotary cutting tool according to Claim 1. Karlsson fails to teach wherein the tool shank has a plurality of retention surfaces, each retention surface formed at a first angle, A1, with respect to a central floor portion of the pocket, and 
Borschert teaches wherein the tool shank (2) has a plurality of retention surfaces (13, 14), each retention surface (13, 14) formed at a first angle, A1, with respect to a central floor portion of the pocket, and wherein the cutting head (1) has a plurality of frustoconical-shaped surfaces (10, 11) (See Fig. 4 depicting the retention surfaces, and a plurality of frustoconical-shaped surfaces) each frustoconical- shaped surface formed at a second angle, A2 (See paragraph 0046 describing the retention surfaces and the frustoconical-shaped surfaces at an angle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Borschert to provide retention surfaces on the tool shank and a plurality of frustoconical-shaped surfaces to the cutting head. Doing so would provide additional engagement for the cutting head to be secured onto the tool shank. 
Ender teaches each frustoconical- shaped surface formed at a second angle, A2, different than the first angle of the retention surface, A1 (See Fig. 1 and paragraph 0007 describing the second angle different than the first angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Ender to provide a second angle different than the first angle. Doing so would absorb large transverse forces, have a high degree of concentricity, and changing accuracy (Paragraph 0007).
the rotary cutting tool according to Claim 12, Borschert teaches wherein the first angle, Al, is between about 92 degrees and about 93 degrees, and wherein the second angle, A2, is between about 92 degrees and about 93 degrees (See paragraph 0014 describing the degree of the first and second angle between a range of 1-10 degrees, which equates to 91-100 degrees from a reference of a central floor portion).
Regarding claim 14, Karlsson as modified teaches the rotary cutting tool according to Claim 12, Borschert teaches further comprising an undercut between each retention surface and the central floor portion (See modified Fig. 9).

    PNG
    media_image6.png
    798
    848
    media_image6.png
    Greyscale

Modified Fig. 9 of Borschert (US20030219321)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US5947660).
Regarding claim 15, Karlsson discloses the claimed invention except for the coupling pin is integrally formed with the cutting head. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling pin of Karlsson to be integral with the cutting head in order to ensure the coupling pin is connected to the cutting head and lower manufacturing costs, since it has been held that the making portable, integral, separable, or adjustable, where needed, involves only routine skill in the art. In re Lindberg 93 USPQ 23; In re Larson et al. 144 USPQ 347; In re Dulberg 129 USPQ 348; In re Stevens 101 USPQ 284.

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US5947660) in view of Guy (US7478983).
Regarding claim 16, Karlsson teaches a rotary cutting tool, comprising: a tool shank (12’) having a pocket (24’) and at least one pair of V-shaped contact surfaces formed at a third angle (α),  A3, with respect to each other (See modified Fig. 8 and Fig. 10 depicting the v-shaped contact surfaces and the third angle); a cutting head (10’) replaceably mounted in the pocket (24’) of the tool shank (12’) (See modified Fig. 8 depicting the cutting head mounted on the tool shank), the cutting head (10’) further comprising at least one pair of V-shaped contact surfaces formed at a fourth angle (ε) , A4, with respect to each other (See modified Fig. 8 and Fig. 9 depicting the v-shaped contact surfaces and the fourth angle); a coupling pin (11’) at least partially received within a bore of the tool shank (12’) (See modified Fig. 13 depicting the coupling pin 11’ in the bore of the tool shank 12’), the coupling pin (11’) comprising a threaded portion (36) at one end and a cylindrical portion (See Fig. 12 and modified Fig.13  and paragraphs 7 and 22 describing the coupling pin 11’ is threaded into the cutting head 10’), and an actuation member (50’) for engaging the coupling pin (11’) and causing the cutting head (10’) to move relative to the tool shank (12’) (See Fig. 13 and  paragraph 22 describing the actuation member causing the cutting head 10’ to move toward the shank 12’), and wherein the at least one pair of V-shaped contact surfaces of the tool shank (12’) engage the at least one pair of V-shaped contact surfaces of the cutting head (10’) when the actuation member is rotated in the first direction (See modified Fig. 13 depicting the v-shaped contact surfaces of the cutting head and tool shank engaging and paragraph 22 describing the engagement of the v-shaped contact surfaces). However, Karlsson fails to teach the cylindrical portion including a reduced-diameter portion, the reduced- diameter portion defined by a first angled side wall, a second angled side wall, and a bottom surface therebetween; the actuation member having a threaded portion at one end and a non-threaded portion at an opposite end, wherein the non-threaded portion of the actuation member engages one of the pair of angled side walls when the actuation member is rotated in a first direction, 
Guy teaches a coupling pin (26) comprises a cylindrical portion, the cylindrical portion including a reduced-diameter portion (See modified Fig. 10), the reduced-diameter portion defined by a first angled side wall, a second angled side wall, and a bottom surface therebetween (See modified Fig. 10 depicting the cylindrical portion the first and second angled side wall, and the bottom surface).
To provide the device of Karlsson with a coupling pin with a reduced diameter portion defined by a first angled side wall, a second angled side wall, and a bottom surface therebetween in order to provide additional surfaces for the actuation member to efficiently engage and 
Under KSR rationale- use known technique to improve similar devices in the same way:
Karlsson discloses a prior art cutting tool upon which the claimed invention (a coupling pin with a cylindrical portion that includes a reduced diameter portion defined by a first angled side wall, a second angled side wall, and a bottom surface therebetween) can be seen as an “improvement” (Karlsson has a coupling pin with only a cylindrical portion).
Guy teaches a prior art cutting tool comparable device (cutting tool assembly) having 
a coupling pin with a cylindrical portion that includes a reduced diameter portion defined by a first angled side wall, a second angled side wall, and a bottom surface therebetween in order to provide additional surfaces for an actuation member to efficiently engage and disengage the coupling pin. 
	Thus the manner of enhancing a particular device (cutting tool) was made part of the ordinary capabilities of one skilled in the art based upon the teachings of such improvements in Guy. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art cutting tool of Karlsson and the results would have been predictable to one of ordinary skill in the art, namely, additional surfaces for an actuation member to efficiently engage and disengage the coupling pin. 
Guy further teaches wherein the actuation member (18) has a threaded portion (100) at one end and a non-threaded portion (102) at an opposite end (See Fig. 8) wherein the non-threaded portion of the actuation member (18) engages one of the pair of angled side walls when the actuation member (18) is rotated in a first direction (See paragraph 41).

Under KSR rationale- simple substitution of one known element for another to obtain predictable results:
Karlsson discloses a prior art cutting tool having the recited structure, but which differs from the claimed device in that the actuation member does not have a non-threaded portion at the opposite end of the threaded portion.
Guy discloses a prior art cutting tool assembly having an actuation member with a threaded portion at one end and a non-threaded portion at an opposite end in order to be threaded into a shank with the threaded portion and engage and disengage the coupling pin with the non-threaded portion when the actuation member is turned in a first or second direction. 
The substitution of one known element (an actuation member with a threaded portion at one end and a non-threaded portion at an opposite end) for another (an actuation member without a non-threaded portion at an opposite end of a threaded portion) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the actuation member shown in Guy would have yielded predictable results, namely, an actuation member that can be threaded into the shank of the tool to secure the actuation member and engage and disengage the coupling pin to secure the cutting head.  
Regarding claim 18, Karlsson as modified teaches the rotary cutting tool according to Claim 16, wherein one of the at least one pair of V-shaped contact surfaces of the tool shank (12’) is formed at an upward angle, A6, with respect to a horizontal plane, PH , and wherein the other one of the at least one pair of V-shaped contact surfaces of the tool shank (12’)  is formed at an upward angle, A7, with respect to the horizontal plane, PH, the angle, A7, being different than the angle, A6 (See modified Fig. 10 depicting the v-shaped contact surfaces of the tool shank, their respective angles with a horizontal plane PH, and angle A6 as different than A7).
Regarding claim 19, Karlsson as modified teaches the rotary cutting tool according to Claim 18, wherein the angle, A6, is in a range between about 45 degrees and about 85 degrees, and wherein the angle, A7 is in a range between about 95 degrees to about 135 degrees. See paragraph 10 describing the angle α and modified Fig. 10 depicting angles A6, A7, and angle α. Further, since all three angles lie on the same horizontal plane, PH, and angle α is in the range of 40-80 degrees, angle A6 would be in the range of 50-70 degrees and A7 would be in the range of 90-130 degrees.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US5947660) in view of Guy (US7478983) as applied to claim 16 above, and further in view of Borschert (US20030219321) and Ender (DE3912503).
Regarding claim 17, Karlsson as modified teaches the rotary cutting tool according to Claim 16. Karlsson fails to teach wherein the tool shank has a plurality of retention surfaces, each retention surface formed at a first angle, A1, with respect to a central floor portion of the pocket, and wherein the cutting head has a plurality of frustoconical-shaped surfaces, each frustoconical- shaped surface formed at a second angle, A2, different than the first angle, A1.
wherein the tool shank (2) has a plurality of retention surfaces (13, 14), each retention surface (13, 14) formed at a first angle, A1, with respect to a central floor portion of the pocket, and wherein the cutting head (1) has a plurality of frustoconical-shaped surfaces (10,11) (See Fig. 4 depicting the retention surfaces, and a plurality of frustoconical-shaped surfaces) each frustoconical- shaped surface formed at a second angle, A2 (See paragraph 0046 describing the retention surfaces and the frustoconical-shaped surfaces at an angle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Borschert to provide retention surfaces on the tool shank and a plurality of frustoconical-shaped surfaces to the cutting head. Doing so would provide additional engagement for the cutting head to be secured onto the tool shank. 
Ender teaches each frustoconical- shaped surface formed at a second angle, A2, different than the first angle of the retention surface, A1 (See Fig. 1 and paragraph 0007 describing the second angle different than the first angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Ender to provide a second angle different than the first angle. Doing so would absorb large transverse forces, have a high degree of concentricity and changing accuracy (Paragraph 0007).



Claim 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US5947660) in view of Guy (7478983).
Regarding claim 20, Karlsson teaches a rotary cutting tool, comprising: a tool shank (12’) having a pocket (24’) and at least one pair of V-shaped contact surfaces formed at a third angle (α), A3, with respect to each other (See modified Fig. 8 and Fig. 10); a cutting head (10’) replaceably mounted in the pocket (24’) of the tool shank (12’) (See modified Fig. 13), the cutting head (10’) further comprising at least one pair of V-shaped contact surfaces formed at a fourth angle (ε), A4, with respect to each other (See modified Fig. 8 and Fig. 9); a coupling pin (11’) at least partially received within a bore of the tool shank (12’) (See modified Fig. 13 depicting the coupling pin 11’ in the bore of the tool shank 12’), the coupling pin (11’) comprising a threaded portion (36) at one end (See Fig. 12 and modified Fig.13  and paragraphs 7 and 22 describing the coupling pin 11’ is threaded into the cutting head 10’),  and an actuation member (50’) for engaging the coupling pin (11’) and causing the cutting head (10’) to move relative to the tool shank (12’) (See modified Fig. 13 and paragraph 22 describing the actuation member causing the cutting head 10’ to move toward the shank 12’), the actuation member (50’) having a threaded portion at one end (See Fig. 12 depicting the actuation member 50’ threaded at one end), wherein the at least one pair of V-shaped contact surfaces of the tool shank (12’) engage the at least one pair of V-shaped contact surfaces of the cutting head (10’) when the actuation member (50’) is rotated in the first direction and wherein the at least one pair of V-shaped contact surfaces of the tool shank (12’) do not engage the at least one pair of V-shaped contact surfaces of the cutting head (10’) when the actuation member (50’) is rotated in the second direction (See paragraph 22 describing the rotation of the actuation member causing the engagement and disengagement of the V-shaped 
Guy teaches a coupling pin (26) comprises a reduced-diameter portion at an opposite end, a cylindrical portion disposed between the threaded portion and the reduced-diameter portion, and a notch formed in the cylindrical portion, the notch defined by a first side wall, a second side wall, and a bottom surface therebetween (See modified Fig. 13 depicting the reduced diameter portion, the cylindrical portion, and a notch formed in the cylindrical portion).
To provide the device of Karlsson with a reduced diameter portion at an opposite end of the threaded portion, a cylindrical portion disposed between the threaded portion and the reduced diameter portion, and a notch formed in the cylindrical portion, the notch defined by a first side wall, a second side wall, and a bottom surface therebetween, as suggested by Guy, would have been obvious to one skilled in the art for the following reason:
Under KSR rationale- use of known technique to improve similar devices in the same way:

Guy teaches a prior art cutting tool comparable device (cutting tool assembly) having 
a coupling pin with a reduced diameter portion at an opposite end of the threaded portion, a cylindrical portion disposed between the threaded portion and the reduced diameter portion, and a notch formed in the cylindrical portion, the notch defined by a first side wall, a second side wall, and a bottom surface therebetween in order to provide additional surfaces for an actuation member to efficiently engage and disengage the coupling pin to secure the cutting head and a reduced diameter portion. 
	Thus the manner of enhancing a particular device (cutting tool) was made part of the ordinary capabilities of one skilled in the art based upon the teachings of such improvements in Guy. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art cutting tool of Karlsson and the results would have been predictable to one of ordinary skill in the art, namely, additional surfaces for an actuation member to efficiently engage and disengage the coupling pin
Guy further teaches an actuation member (18) with a threaded portion (100) at one end and a frustoconical front portion (102) at an opposite end (See Fig. 8), the frustoconical front portion having a first angled surface (112) and a second angled surface (110) (See Fig. 8).

Under KSR rationale- simple substitution of one known element for another to obtain predictable results:
Karlsson discloses a prior art cutting tool having the recited structure, but which differs from the claimed device in that the actuation member does not have a frustoconical front portion at the opposite end of the threaded portion.
Guy discloses a prior art cutting tool assembly having an actuation member with a threaded portion at one end and a frustoconical front portion at an opposite end in order to be threaded into a shank with the threaded portion and efficiently engage and disengage the coupling pin with the frustoconical front portion. 
The substitution of one known element (an actuation member with a threaded portion at one end and a non-threaded portion at an opposite end) for another (an actuation member without a frustoconical front portion at an opposite end of a threaded portion) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the actuation member shown in Guy would have yielded predictable results, namely, an actuation member that can be threaded into the shank of the tool to secure the actuation member and efficiently engage and disengage the coupling pin with the frustoconical front portion to secure the cutting head.  
wherein the first angled surface (112) of the actuation member (18) engages the first side wall of the notch when the actuation member (18) is rotated in a first direction, and wherein the second angled surface (110) of the actuation member (18) engages the second side wall of the notch when the actuation member is rotation in a second direction opposite to the first direction (See Fig. 8 and modified Fig. 13 depicting the  first and second angled surfaces of the actuation member ), the second direction being opposite to the first direction (See paragraph 41 describing the actuation member is turned in two directions to engage and disengage the coupling pin).
Further, It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed, in regards to the engagement of the first and second angled surface to the first and second side wall, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 22, Karlsson as modified teaches the rotary cutting tool according to Claim 20, wherein one of the at least one pair of V-shaped contact surfaces of the tool shank (12’) is formed at an upward angle, A6, with respect to a horizontal plane, PH, and wherein the other one of the at least one pair of V-shaped contact surfaces of the tool shank (12’) is formed at an upward angle, A7, with respect to the horizontal plane, PH, the angle, A7, being different than the angle, A6. See modified Fig. 10 depicting the horizontal plane PH, the v-shaped contact surfaces of the tool shank 12’, angles A7 and A6, and that angle A7 is different than A6. 
Regarding claim 23, Karlsson as modified teaches the rotary cutting tool according to Claim 22, wherein the angle, A6, is in a range between about 45 degrees and about 85 degrees, and wherein the angle, A7 is in a range between about 95 degrees to about 135 degrees. See paragraph 10 describing angle α and modified Fig. 10 depicting angles A6, A7, and angle α. Further, since all three angles lie on the same horizontal plane, PH, and angle α is in the range of 40-80 degrees, angle A6 would be in the range of 50-70 degrees and A7 would be in the range of 90-130 degrees, the sum of A6 and α.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US5947660) in view of Guy (7478983) as applied to claim 20 above, and further in view of Borschert US(20030219321) and Ender (DE3912503).
Regarding claim 21, Karlsson as modified teaches the rotary cutting tool according to Claim 20. However, Karlsson fails to teach wherein the tool shank has a plurality of retention surfaces, each retention surface formed at a first angle, Al, with respect to a central floor portion of the pocket, and wherein the cutting head has a plurality of frustoconical-shaped surfaces, each frustoconical-shaped surface formed at a second angle, A2, different than the first angle, Al, of each retention surface.
Borschert teaches wherein the tool shank (2) has a plurality of retention surfaces (13, 14), each retention surface (13, 14) formed at a first angle, A1, with respect to a central floor portion of the pocket, and wherein the cutting head (1) has a plurality of frustoconical-shaped surfaces (10,11) (See Fig. 4 depicting the retention surfaces, and a plurality of frustoconical-shaped surfaces) each frustoconical- shaped surface formed at a second angle, A2 (See paragraph 0046 describing the retention surfaces and the frustoconical-shaped surfaces at an angle)

Ender teaches each frustoconical- shaped surface formed at a second angle, A2, different than the first angle of the retention surface, A1, of each retention surface (See Fig. 1 and paragraph 0007 describing the second angle different than the first angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Ender to provide a second angle different than the first angle. Doing so would absorb large transverse forces, have a high degree of concentricity and changing accuracy (Paragraph 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722